    Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA




      IN THE MATTER OF
      SEALED CRIMINAL COMPLAINT
      ______________________________/

                                     CRIMINAL COVER SHEET

      1. Did this matter originate from a matter pending in the Central Region of the Unit d States
         Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?   Yes _K_N

      2. Did this matter originate from a matter pending in the Northern Region of the Uni ed States
         Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?_ Yes X No




                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                                      TTORNEY



                                                                   arcet
                                                       Assistant United States Attorney
                                                       Fla. BarNo. 0114104
                                                       11200 NW 20th St
                                                       Miami, Florida
                                                       Tel: (305) 715-7642
                                                       Daniel.Marcet@USDOJ .gov




1
1
l
t
 Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 2 of 13

AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District of Florida

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. /   'l- M'J- D~ J''ll-1"ofLR..G. ~
    LESTER ARGUELLES, AMIL GONZALEZ                                 )
 RODRIGUEZ, ISMAEL GARCIA, MIGUEL MARTIN                            )
     LUGO, and ERNESTO RIVERO PEREZ,                                )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and be,ief.
                                                                                                                          1




On or about the date(s) of March 2019 to November 12, 2019                 in the county of             Miami-Dade             in the
     Southern          District of             Florida          , the defendant(s) violated:

          Code Section                                                        Offense Description
21 U.S.C. § 846                                  Conspiracy to Distribute Five Kilograms or More of Cocaine




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT.




         ~ Continued on the attached sheet.

                                                                                                                         ---
                                                                                               Complainant's signature

                                                                                       Kelly A. Hunt, FBI Special Jt.gent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date•   J}aV:jh               Z4J
City and state:                           Miami, Florida                                1n G. Torres, U.S. Magistrate Judge
                                                                                                Printed name and title
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 3 of 13



                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Kelly A. Hunt, being duly sworn, depose and state as follows:

         1.      I am a Special Agent ("SA") with the Federal Bureau of Investigatio ("FBI"),

  United States Department of Justice, currently assigned to the Miami, Florida, Field Di ision. As

  such, I am an investigative or law enforcement officer of the United States within the   rn~aning of
                                                                                             I

  Title 18, United States Code, Section 251 0(7), in that I am empowered by law t                conduct

  investigations of, and to make arrests for, offenses enumerated in Title 18, United Sta es Code,

  Section 2516(1 ), including but not limited to, offenses involving the manufacture, im ortation,

  receiving, concealment, buying, selling, or otherwise dealing in narcotics or other

  drugs, as enumerated in Title 18, United States Code, Section 2516(1 )(e).
                                                                                             I


         2.      I have been a Special Agent with the FBI since June 2016. As a Specfal Agent

  with the FBI, I have participated in numerous narcotics investigations and arrests for tiolations
                                                                                             !


  of Title 21, United States Code.    These investigations have involved debriefing defendants,
                                                                                             i
  witnesses, and informants, conducting surveillance, assisting in court -ordered inte1ceptions,

  executing search warrants, seizing narcotics and narcotics-related assets, and making arests for

  narcotics-related offenses. As a result of my law enforcement experiences, I am famtliar with

  the manner in which various types of illegal drugs are cultivated, manufactured, distributed, or

  diverted, as well as the methods used to finance drug transactions and launder proceeds.

         3.      This affidavit is submitted in support of a complaint for the arrest            f Lester

  ARGUELLES, Amil GONZALEZ RODRIGUEZ, Ismael GARCIA, Miguel MART                                 LUGO,

  and Emesto RIVERO PEREZ for conspiracy to distribute five kilograms or more of cbcaine in

  violation of21 U.S.C. 846.

         4.      The facts listed m this affidavit are known personally to me, or h<ltve been
I   Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 4 of 13

l
      provided to me by other law enforcement officers participating in the investigati n.            The

      affidavit is provided solely for the purpose of establishing probable cause

      ARGUELLES, GONZALEZ RODRIGUEZ, GARCIA, MARTIN LUGO, and RIVER                                PEREZ.

      Accordingly, this affidavit does not contain all of the facts known to me and                   law

      enforcement concerning this investigation.

              5.      As part of an on-going investigation, law enforcement identified ARG ELLES,

      GARCIA, GONZALEZ RODRIGUEZ, and RIVERO PEREZ and others as participan s in drug
                                                                                               I

      trafficking activities. To date, the investigation has involved the use of surveillance, crntrolled

      evidence purchases by an Undercover Officer (hereinafter UCO) and/or a confidentitl human

      source (CHS), subpoenas, toll analysis, cellular tracking warrants, three federal co rt orders

      permitting the real-time interception of wire and electronic communications, amo g other

      investigative techniques. Law enforcement believes MARTIN supplies cocaine to ose Luis

      PEREZ who coordinates the transportation of cocaine from McAllen, Texas, to Miarnt Florida
                                                                                               I
                                                                                               '


      utilizing tractor trailers.   RIVERO PEREZ is believed to transport the cocaine in            hidden

      compartment in a tractor trailer. Once the cocaine arrives in Miami, Florida, Jos            PEREZ

      distributes at least a portion of the cocaine to ARGUELLES who in turn distributes a
                                                                                               '
                                                                                               i
      the cocaine to GONZALEZ RODRIGUEZ. At times, GARCIA and GONZALEZ RODriGUEZ

      are also alternative sources of supply of cocaine for ARGUELLES.        All conversationt were in

      the Spanish language and have been translated to English.

              6.      On September 13, 2019, at approximately 12:40 p.m., ARGUELLES laced an

      outgoing telephone call to AMIL GONZALEZ RODRIGUEZ. A portion of the conver ation                 IS


      detailed below:

              ARGUELLES: I'm going, I'm going to do that now and then I'll drop by. Are ydu there?
i
l
                                                      2
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 5 of 13



         GONZALEZ RODRIGUEZ: Yes, come over here, pick me up and we go              togeth~r.
         ARGUELLES: Bring me, bring me, what's its name? See if you can lend me six.

         GONZALEZ RODRIGUEZ: Yes, no problem.

         ARGUELLES: For the family.

         GONZALEZ RODRIGUEZ: No problem.

         ARGUELLES: Ofthe same thing.

         GONZALEZ RODRIGUEZ: [Coughs]

         ARGUELLES: I'm going from here to there. I'll be there in about thirty minutes or less.

         7.     During    the   preceding   conversation,   ARGUELLES        told

  RODRIGUEZ to "[s]ee if you can lend me six," referencing six ounces of cocaine, o which

  GONZALEZ RODRIGUEZ agreed. Further, ARGUELLES told GONZALEZ ROD IGUEZ

  that the cocaine was "for the family," referencing his cocaine customers .. ARGUELLES then told

  GONZALEZ RODRIGUEZ that it was ounce quantities when he stated, "The                sam~ thing."
  ARGUELLES ended the conversation by telling GONZALEZ RODRIGUEZ he would be at his

  house in thirty minutes. In addition to the language used in the above telephone            all, law

  enforcement believes this telephone call was used to place an order. for coca ne with

  GONZALEZ RODRIGUEZ, one of ARGUELLES' sources of supply, due to two !previous

  telephone calls with an unknown male and a UCO. Although not explicitly stated dtring the
                                                                                          I

  conversation with the UCO, the UCO has regularly purchased approximately four 1unces of

  cocaine from ARGUELLES. Law enforcement believes an unknown male ordered a q~antity of

  cocaine, believed to be two ounces, from ARGUELLES; thus, ARGUELLES ordered sir ounces

  from GONZALEZ RODRIGUEZ in order to supply both the unknown male and the               ~CO with
  cocame.



                                                3
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 6 of 13



         8.     On September 15, 2019, at approximately 1:24 p.m., ARGUELLES re eived an

  incoming text message from the UCO. The message stated, in Spanish, "Papi voy pa 1 zona en

  par de horas. Estas listo pa mi?'' ARGUELLES responded, "Si." During this convers tion, the

  UCO told ARGUELLES, in Spanish, "Papi I am going to be in the area in a couple of hours.

  Are you ready for me?" ARGUELLES replied "yes." At approximately 1:30 p.m., ARGPELLES

  placed an outgoing telephone call to GARCIA. A portion of the conversation is detailed below:

         ARGUELLES: Hey, can you bring me one and a half in a little bit. Somebody is coming
         to pick it up.

         GARCIA: What time, more or less? Because I'm now ...

         ARGUELLES: Like in about one hour, more or less.

         GARCIA: Okay, that's fine. [Voices overlap]

         ARGUELLES: But confirm with me- [Voices overlap]

         GARCIA: [Unintelligible] [Voices overlap]

         ARGUELLES: -because I already told him to come over.

         GARCIA: [Unintelligible] [Audio Glitch]

         ARGUELLES: Tell me if you can because so that I, so that !-because I told the people
         to come over.

         GARCIA: Of course, buddy.

         ARGUELLES: Okay, one hour.

         GARCIA: Okay.

         ARGUELLES: Okay, that will be give and take when I see him.

         GARCIA: Okay.

         9.     During the preceding telephone conversation, ARGUELLES asked GAfCIA for

  one and a half ounces of cocaine and stated that his buyer was coming to purchase thel cocaine.


                                                                                        I
                                                4
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 7 of 13



  GARCIA asked at what time he should drop off the cocaine and ARGUELLES respond d, "Like

  in about one hour, more or less." ARGUELLES further insisted that GARCIA confirm with him

  what time he would drop off the cocaine, "because I told the guy to come over," referr ng to the

  UCO. GARCIA agreed to go to ARGUELLES' residence in approximately one hour t drop off
                                                                                           I

  the cocaine.                                                                             i
                                                                                           I
                                                                                           I
                                                                                           I

            10.   On September 15, 2019, at approximately 2:31 p.m., law enforcement !observed

  ISMAEL GARCIA arrive at ARGUELLES residence.                   At approximately       2:~2     p.m.,
                                                                                           I

  ARGUELLES received an incoming telephone call from GARCIA. The following con ersation

  ensued:

            ARGUELLES: Go ahead.

            GARCIA: I'm here.                                                              I
                                                                                           I



         ARGUELLES: I'm coming.                                                            ll




            11.   During the preceding telephone conversation, GARCIA told ARGUEL ES that
                                                                                           i


  he was at ARGUELLES' house. Law enforcement observed GARCIA and            ARGUEL~ES meet
  in front of ARGUELLES residence.                                                         I



                                                                                           I
            12.   On September 15, 2019, at approximately 3:07p.m., ARGUELLES reqeived an

  incoming telephone call from the UCO. During the conversation, the UCO stated,        "he~,   I'll be

  there in about ten minutes," referring to the meeting location where they would coJduct the

  narcotics transaction.                                                                   I
                                                                                           !



                                                                                           I

            13.   On September 15, 2019, at approximately 3:10 p.m., ARGUELLES ~laced an
                                                                                           !



  outgoing telephone call to GARCIA. A portion of the conversation is detailed below:

         ARGUELLES: Dude, two grams are missing here.

         GARCIA: No, I don't believe you.



                                                5
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 8 of 13



        ARGUELLES: Yes dude.

        GARCIA: Dude, that, look, I get that-[Voices overlap]

        ARGUELLES: I divided one and when I do the other it gives me twelve grams

        GARCIA: Fuck, look, that had uh, four. It [Stutters] had [Voices overlap]

        ARGUELLES: [Unintelligible] [Voices overlap]

        GARCIA: -in fifteen, four. Two more. [Voices overlap]

        ARGUELLES: Mandatory you have to check your scale that it's wrong.

        GARCIA: Well, I don't know, I don't know, what to tell you-I, I, you know, I prt a little
        plastic, then I zero it and put that on top of it and then [Unintelligible] you knowp.
                                                                                         I
                                                                                         I

        ARGUELLES: [Unintelligible] the guy is on his way over here and I'm weighing and
        dividing this and saw that amount missing.                                       !
                                                                                         I



        GARCIA: Well, I think it is yours the one that's wrong, because listen, [Unintelfgible]
        [Voices overlap]

        ARGUELLES: [Unintelligible] [Voices overlap]

        GARCIA: -it had, look, I put-[ Voices overlap]

        ARGUELLES: Ifhe says something-[Voices overlap]

        GARCIA: Listen-[Voices overlap]

        ARGUELLES: If he complains you give it to me and I'll give it to him.            1

        GARCIA: Of cour$e, that's no problem, but listen, [Stullers] I put in it two [Audjo Glitch]
        because it was fifty-two and I put in it fifty-four.                             1




                                  -                                                      I

        ARGUELLES: That's it, I'm telling you this just in case it happens.              1




                                                                                         I


        GARCIA: No, no, no problem. You know there is no problem-[Voices overlap]        I


                                                                                         I

        ARGUELLES: [Unintelligible] ifhe doesn't say anything, he takes it and he payf me
        now. If he does not call me and says anything, there is no problem. But ifhe callf me.
                                                                                         i
        GARCIA: Dude, or tell him and I give it to him in a little bit, no problem, you k~ow there
        is no problem with that.                                                         I


                                                                                         I
                                                                                         I
                                                                                         I
                                                                                         !

                                                 6
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 9 of 13



         ARGUELLES: You could, if you want, start heading over here because        that-[Va~ces
         overlap]                                                                           I




         GARCIA: No, no way dude, I just got here. No way.                                  I




         14.     During the preceding telephone conversation, ARGUELLES told GA,CIA that

  the cocaine he had just delivered was missing "two grams." ARGUELLES further expltined that

  he was dividing the ounce quantity of cocaine in half and one of the half ounces of coc~ine only

  weighed "twelve grams." GARCIA replied that he was unsure of why that happened as te, "put a

  little plastic, then I zero it and put that on top of it," referencing putting plastic on tfp of the

  scale, zeroing out the scale, and then putting the cocaine on the scale to weigh it. ARG0ELLES

  replied, "the guy is on his way over here," referring to the UCO, "and I'm weighing an1 dividing

  this and saw that amount missing." After GARCIA continued to attempt to ar$ue with

  ARGUELLES about whether the cocaine was the right amount, ARGUELLES told ?ARCIA

  that if the UCO doesn't notice that the cocaine is short two grams then everything will be fine.

  However, if the UCO notices that two grams are missing and calls ARGUELLES, GARjCIA will
                                                                                            I


  have to deliver two grams to ARGUELLES. GARCIA agreed and suggested that ARG}JELLES

  could tell the UCO that the cocaine had two grams missing and that GARCIA would dtliver the

  two grams at a later time. ARGUELLES then suggested that GARCIA head back to              I




  ARGUELLES' residence to deliver the two grams of cocaine to which GARCIA replied, "No,

  no way dude, I just got here. No way."                                                    i
                                                                                            I



         15.     At approximately 3:19p.m., the UCO arrived at the meeting location. fhe UCO

  exited the UCO's vehicle and entered the front passenger of ARGUELLES' vehicle.

  ARGUELLES parked the vehicle.         The UCO provided $4,000 of U.S. government ifunds to

  ARGUELLES. ARGUELLES retrieved a yellow plastic bag and handed it to the                Jco.
                                                                                            I
                                                                                                  The

  yellow plastic bag contained five clear plastic bags that contained a white powdery substance.


                                                   7
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 10 of 13


                                                                                          I



   The white powdery substance field tested positive for the presence of cocaine. The weitht of the

   white powdery substance with packaging was approximately 120 grams which did not

   necessarily indicate that there was an amount missing.
                                                                                          ~
                                                                                          I
                                                                                          I

          16.    On October 30, 2019, at approximately 12:12 p.m., Jose PEREZ placed an

   outgoing call to MARTIN. The following conversation ensued:

          MARTIN: What's up dude?

          PEREZ: Hey, what's up? Did you call me?

          MARTIN: Yes. Uh ... I'm waiting for confirmation on something there. I will prtbably
          need the cousin over there on Sunday.                                           I

                                                                                          I


          PEREZ: The cousin on Sunday there?

          MARTIN: Yes.

          PEREZ: Oh ... Okay. That's fine.

          MARTIN: But I'm still waiting for confirmation because they want to do it all, ypu
          know, like the time before.

          PEREZ: Yeah, they want to do it huh ... the ... like the previous time? Okay.

          MARTIN: Yes, yes.

          PEREZ: Okay. [Voices overlap}

          17.    During the preceding conversation, MARTIN told PEREZ "I'm w+ting for

  confirmation on something there" referring to narcotics trafficking activity. Law enffrcement
                                                                                          I
  believes that MARTIN told PEREZ that he would need RIVERO PEREZ to arrive at M{\RTIN's
                                                                                          I
                                                                                          i
  location on Sunday when he stated, "I will probably need the cousin over there on       ~unday."


  During intercepted conversations, PEREZ has referred to RIVERO PEREZ as j'cousin."
                                                                                          I

  MARTIN further stated, "But I'm still waiting for confirmation because they want to ldo it all,
                                                                                          i
                                                                                          i
  you know, like the time before." Law enforcement believes that MARTIN was referlring to a


                                                   8
J   Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 11 of 13

                                                                                                   !




       previous cocaine delivery, when they used two tractor trailers to transport the cocaine.

              18.      Immediately after the above telephone conversation, at approximately       d:15   p.m.,
                                                                                                   I

       PEREZ placed an outgoing telephone call to a telephone number believed to be used ~y"J.D."

       The following conversation ensued:


              JD: Hello.

              PEREZ: Hey, start looking for. .. [Stutters] for my buddy, the cousin. See ifther1 is
              something for up there. They are asking for. .. to load up tomorrow.

              JD: Okay, okay, perfect, man.

              PEREZ: You heard me?

              JD: Okay, hundred percent.

              PEREZ: Okay, okay bye.

              19.      During the preceding conversation, PEREZ told J.D. " ... for my b1ddy, the

      cousin," a reference to RIVERO PEREZ, "See if there is something for up there[ .. " Law

      enforcement believes PEREZ asked J.D. to find RIVERO PEREZ a load of cargo to tr,nsport to

      or from Texas.                                                                               I




              20.      On November 5, 2019, law enforcement observed RIVERO               PERE~        depart
                                                                                                   I

      McAllen, Texas in a tractor truck with an attached trailer. Later that day, the Texas D1partment

      of Public Safety conducted a traffic stop on RIVERO PEREZ's vehicle. RIVERq PEREZ
                                                                                                   I


      consented to a search of the vehicle but no narcotics were located.      Law enforcement! believes

      that RIVERO PEREZ's vehicle contained a hidden compartment in one of the mtchanical
                                                                                                   I
      components that was not discovered by law enforcement.                                       i




              21.      On November 7, 2019, based on cell site tracking data, intercepted convrrsations,
                                                                                                   I

      as well as the investigation to date, law enforcement set up surveillance in a truck yard ir Miami-

      Dade County in order to observe Jose PEREZ and others conducting a                  meetin~.       Law
                                                                                                   !
                                                       9                                           !


                                                                                                   !
     Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 12 of 13

                                                                                             I


                                                                                             I



       enforcement observed Jose PEREZ arrive at the location and shortly thereafter   RIVER~ PEREZ
                                                                                             I
       arrived. RIVERO PEREZ passed PEREZ two bags. PEREZ placed those bags in the rear seat.

       PEREZ stayed in the area of the truck yard for some time.       PEREZ and RIVERq PEREZ
                                                                                             I


       departed. Sometime later, PEREZ and RIVERO PEREZ returned to the truck yard. P1REz and

       the male sat in PEREZ's vehicle for some time parked next to RIVERO             PEREZ'~       vehicle.

       Shortly thereafter, RIVERO PEREZ exited PEREZ's vehicle and PEREZ departed the location.

       Law enforcement followed PEREZ as he drove from the location to the Southwest Miati area in

       the general direction of his residence. At approximately 11:11 a.m., law enforcement cfnducted
                                         .                                                   !

       an investigative stop on PEREZ's vehicle. Upon the stop, PEREZ began to exit the ve~icle as a
                                                                                             I



I!     law enforcement officer approached. PEREZ was directed to a second officer on scene. At that

       same time, the approaching officer opened the rear driver door of PEREZ's dual cab tr ck. The

I      officer observed, in plain view, a black canvas bag which was partially opened. Thr ugh that

I
                                                                                                 !



       opening, the officer observed rectangular packages wrapped in tape which he believed, based on
!
I      his training and experience, were kilograms of narcotics.      A search of the bag revealed
!I     approximately 30 rectangular and square packages of which 14 were sized in kilogram quantity
 i
II     packages. One of the packages was opened and contained a white substance which fi1ld tested
I
       positive for the presence of cocaine.
I!

I
II                            [THIS SPACE INTENTIONALLY LEFT BLANK]

I
II
!
,z

l.
I
~'


I
~
i
                                                     10
••
Case 1:19-mj-03817-EGT Document 3 Entered on FLSD Docket 11/12/2019 Page 13 of 13



            22.     Based on these facts, there is probable cause to believe that, from Septe1ber 2019

     to November 2019, in Miami Dade County, in the Southern District of Florida, ARGtELLES,
                                                                                             I

     GONZALEZ RODRIGUEZ, GARCIA, MARTIN, and RIVERO PEREZ did rtowingly
                                                                                             I

     conspire to distribute cocaine, in violation of21 U.S.C. § 846.



            FURTHER YOUR AFFIANT SAYETH NAUGHT.




                                                      Kelly Hunt, Special Agent
                                                      Federal Bureau oflnvestigation

                           ed before me   thisaay        ofNovember, 2019, in Miami, Florida!

                                                                                             I



               BLE EDWIN G. TORRES
              STATES MAGISTRATE JUDGE




                                                    11
